DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 7/29/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-19 are pending in this US Patent Application and are examined on their merits.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 16 and 17 of prior U.S. Patent No. 10363280. This is a statutory double patenting rejection (newly reapplied as necessitated by amendment).  The claims in ‘280 recite: “A composition comprising: a gel, an oligomeric proanthocyanidin and a transfer factor, wherein the oligomeric proanthocyanidin is dispersed throughout the gel, the transfer factor is dispersed throughout the oligomeric proanthocyanidin and the oligomeric proanthocyanidin is from acai” (claim 19)(please note that the claims not recited are identical to the claims in the instant application, word for word); claim 16 is drawn to a nutritional supplement comprising: a gel, an oligomeric proanthocyanidin and a transfer factor, wherein the oligomeric proanthocyanidin is dispersed throughout the gel, the transfer factor is dispersed throughout the oligomeric proanthocyanidin and the oligomeric proanthocyanidin is from acai; and claim 17 is drawn to a nutritional supplement comprising: a gel, an oligomeric proanthocyanidin and a transfer factor, wherein the oligomeric proanthocyanidin is dispersed throughout the gel, the transfer factor is dispersed throughout the oligomeric proanthocyanidin.  The instant application recites the alternative that is claimed in ‘280.  Even if Applicant were to remove the alternative language, the claims would still be subject to a double patenting rejection because there is no different in terms of scope of the claims.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9028882 (newly reapplied as necessitated by amendment). Although the claims at issue are not identical, they are not the instant claims are drawn to a composition, comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin and a nutritional supplement comprising: a gel, an oligomeric proanthocyanidin from acai dispersed throughout the gel, and a transfer factor dispersed throughout the gel and/or the oligomeric proanthocyanidin. Claim 1 of the ‘882 patent is drawn to “a composition comprising: a gel, an oligomeric proanthocyanidin-containing juice and a transfer factor, wherein the oligomeric proanthocyanidin-containing juice is dispersed throughout the gel, the transfer factor is dispersed throughout the oligomeric proanthocyanidin-containing juice and the oligomeric proanthocyanidin-containing juice is acai juice” and claim 16 is “a food product comprising: a gel, an oligomeric proanthocyanidin-containing juice and a transfer factor, wherein the oligomeric proanthocyanidin-containing juice is dispersed throughout the gel, the transfer factor is dispersed throughout the oligomeric proanthocyanidin-containing juice and the oligomeric proanthocyanidin-containing juice is acai juice”.  The claims of ‘882 anticipate the instantly claimed invention because juice of acai would read on acai, since acai can be acai juice and the acai in the instant application is not specified.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-12, 16, 38-63 No. 11/415,837 in view of McCausland et al. (WO 2006/119408 A1), Bock (DD 121707 A), Foster et al. (US 2007/0098869 A1), Lai et al. (US 2009/0162517 A1) and Wolfgang (EP 1 106 068 A2, English Abstract) (newly reapplied as necessitated by amendment).


A ‘nanofraction immune modulator’ is indefinite.  The Examiner cannot determine a difference between a ‘nanofraction immune modulator’ and a transfer factor and therefore, the ‘transfer factor’ of the ‘837 claims are deemed to be the same as the ‘nanofraction immune modulator’ of the Instant claims.

The claims of ‘837 do not teach that the composition is in a liquid form inside of a solid gel matrix, such as a capsule, wherein the solid gel matrix comprises xanthan gum, guar gum, and pectin and wherein the liquid also comprises a surfactant. 

McCausland et al. disclose an edible liquid or semi-solid preparation which may be a gelatin which comprises a transfer factor and an extract from an OPC-containing fruit such as acai (entire WO document, including pp. 1-3) which is used as a powder (see, e.g., Example 1, p. 4).  McCausland et al. teach that the preparation may be configured as a solid such as a dissolvable gel strip (p. 4).

McCausland et al. teach that “[a] solid or semisolid edible preparation may be manufactured with dry, semisolid, or liquid components, or combinations thereof, then, if desired, dried (…dehydration processes, etc.) to a desired state. (pp. 5-6).

Jellied food compositions are well known to contain gel-forming substances such as all of xanthan, galactomannan (guar) and pectin (Bock DD 121707 A, English Abstract).  It is noted that the acai fruit of the ‘837 claims would intrinsically contain, at least some acai pectin from the fruit.


inter alia) (entire US Pre-Grant Publication, including [0008] and [0017]).

Lai et al. teach an aqueous food grade surfactant used to homogenize carbohydrate, fat, etc. ( [0030], [0033] and [0065] ).

	Wolfgang et al. teaches that “…[s]urfactants are used in foods as well as in cosmetic and pharmaceutical compositions in a variety of applications and a variety of purposes…usually…[to form]..emulsions.’

Thus, it would have been obvious to make a solid gel composition from the composition of the '837 claims because gels comprising transfer factors and OPC fruit components such as acai were already known in the art.   The addition of known gelling factors and conventional food additives such as a surfactant in order to evenly disperse the transfer factor/acai fruit throughout such a gel formulation would have been obvious and predictable. 
	Therefore, the claimed Invention is an obvious variation of the ‘837 claims, such modifications being conventional, routine, and well-within the purview of the ordinary artisan at the time the Invention was made.   

	
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699